DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 36-67 are pending.
Claims 36-67 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2021 and 12/07/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 61/845,944 filed 07/12/2013, U.S. Provisional Application No. 61/859,158 filed 07/26/2013, U.S. Provisional Application No. 61/865,118 filed 08/12/2013, U.S. Provisional Application No. 61/987,117 filed 05/01/2014, PCT Application No. PCT/US14/46380 filed 07/11/2014,Application No. 14/904,058 filed on 01/08/2016, and Application No. 15/923,650 filed on 03/16/2018.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,026,928.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite to a method of treating hypereosinophilic syndrome by administering dexpramipexole.  U.S. Patent No. 11,026,928 is drawn a method of treating a gastrointestinal disease characterized by increased numbers of eosinophils in a subject.  U.S. Patent No. 11,026,928 teaches that dexpramipexole can treat severe eosinophilic asthma (col. 2, lines 11-14).
U.S. Patent No. 11,026,928 not teach a method of treating eosinophilic asthma by administering dexpramipexole.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat eosinophilic asthma by administering dexpramipexole since U.S. Patent No. 11,026,928 teaches that dexpramipexole can treat eosinophilic asthma (col. 2, lines 11-14), with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Claims 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,828,284.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite to a method of treating hypereosinophilic syndrome by administering dexpramipexole.  U.S. Patent No. 10,828,284 is drawn a method of treating a condition characterized by increased numbers of eosinophils in a subject.  U.S. Patent No. 10,828,284 teaches that dexpramipexole can treat severe eosinophilic asthma (col. 2, lines 9-12).
U.S. Patent No. 10,828,284 not teach a method of treating eosinophilic asthma by administering dexpramipexole.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat eosinophilic asthma by administering dexpramipexole since U.S. Patent No. 10,828,284 teaches that dexpramipexole can treat eosinophilic asthma (col. 2, lines 9-12), with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Claims 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,468,630.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite to a method of treating hypereosinophilic syndrome by administering dexpramipexole.  U.S. Patent No. 9,468,630 is drawn a method of treating a condition characterized by increased numbers of eosinophils in a subject.  U.S. Patent No. 9,468,630 teaches that dexpramipexole can treat eosinophilic asthma (claims 1, 22).
U.S. Patent No. 9,468,630 does not teach a method of treating eosinophilic asthma wherein eosinophilic asthma is characterized by 300 eosinophil cells or more per microliter in peripheral blood.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat eosinophilic asthma by administering dexpramipexole since U.S. Patent No. 9,468,630 teaches treating asthma wherein the condition characterized by increased numbers of eosinophils is characterized by eosinophil numbers above about 450 cells per microliter in the peripheral blood (claim 3), with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 1-35 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629